DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/2/2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rezk (11,022,683).
With respect to claim 1, Rezk et al disclose: A system [ taught by figure 7 ], comprising: a LIDAR system configured to output multiple LIDAR output signals that each carries a different channel [ taught by source A (402a) and source B (402b); column 9, lines 34-35 teach that the sources have opposite polarizations, thus defining different channels ]; the LIDAR system including a circulator [ taught by circulators (436) ] that receives multiple output signals that each carries a different one of the channels [ taught by optical splitter (742); column 9, lines 52-54 ] and also receives light from multiple different LIDAR return signals that each carries light from a different one of the LIDAR output signals after the LIDAR output signal has been reflected by an object located outside of the LIDAR system [ taught by the circulators (436) receiving beam 1 and beam 2 ], each of the LIDAR return signals includes  [ beam 1 and beam 2 are the reflections of Source A and Source B, which have opposite polarizations ], and each of the LIDAR output signals including light from a different one of the output signals [ the first polarization beam splitter (412) combines the first and second high power path optical beams ]; the circulator configured to output multiple first LIDAR input signals that each carries a different one of the channels and multiple second LIDAR input signals that each carries a different one of the channels [ the circulators (436) output signals in response to the split combination of the first and second high power path optical beams ], the first LIDAR input signal and the second LIDAR input signal that carry the same channel having different distributions of the polarization angles [ the source of the input to the circulators (436) is Source A and Source B having opposite polarizations ].
Claim 2 is anticipated because column 9, lines 34-35 teach that source A (402a) and source B (402b) have opposite polarizations.
Claim 4 and 5 are anticipated because figure 7 shows light being output to and received targets from via the circulators (436).
Claim 6 is anticipated because figure 7 shows light being sent to multiple targets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Rezk (11,022683).

Claim 7 would have been obvious when seeking to allow the device of Rezk to scan target 1 and target 2 wherein these targets are separated in the angular domain.
Claim 10 would have been obvious because column 2, lines 63-64 suggested that the device be fabricated to be compatible with photonic integrated circuits.
 Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art, when taken alone or in combination, does not teach or suggest a circulator wherein polarization rotators are positioned between polarization splitters, when this limitation is incorporated into the entire context of parent claim 1.
Claim 9 depends on claim 8.
Claims 11-20 are allowed.
With respect to claim 11, Behzadi et al (2020/0300980) disclose: A LIDAR system [ taught by figure 2 ], comprising: a LIDAR assembly that includes a polarization component [ taught by the polarization beam splitter (208) and polarization wave plate (214) ] configured to receive a first light signal such that the first light signal travels an optical pathway from a first port of the polarization component to a second port of the polarization component [ the first port is defined by the input to the polarization beam splitter (208) and the second port is defined by the output of the polarization wave plate (214) ], the polarization component configured to change a polarization angle of the first light signal as the first light signal travels along the optical pathway [ the polarization wave plate changes the angle of the input light ], the polarization angle of the first light signal being changed such that the first
[ the unpolarized input light is changed to circularly polarized light – paragraph [0039] ]; the polarization component configured to receive a second light signal such that the second light signal travels the optical pathway from the second port to the first port [ this limitation differs from Behzadi et al in that the target signal is received by the second port but is directed to a third port by the polarization beam splitter (208) ] the polarization component configured to change a polarization angle of the second light signal as the second light signal travels along the optical pathway [ the target signal has its polarization state changed by the polarization wave plate (214) ], the polarization angle of the second light signal being changed such that the second light signal enters the polarization component at the second port with the second polarization angle and exits the polarization component at the first port with the second polarization angle [ Behzadi et al does not teach the target signal exiting at the first port ]; and the LIDAR assembly being configured to output a LIDAR output signal that includes light from the first light signal and to receive a LIDAR return signal that includes light from the LIDAR output signal after the LIDAR output signal was reflected by an object located outside of the LIDAR assembly [ in Behzadi et al, the target light based on a reflection of the optical beam (218) is output to a detector via a third port ].
The cited prior art, when taken alone or in combination, does not teach or suggest the difference shown above in the comparison to figure 2 of Behzadi et al.
Claims 12-20 depend on claim 11.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/MARK HELLNER/            Primary Examiner, Art Unit 3645